Citation Nr: 1016891	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
motor vehicle accident has been submitted and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1995 to 
August 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision declined to 
reopen a claim of entitlement to service connection for 
residuals of a motor vehicle accident, finding that new and 
material evidence had not been submitted, specifically no new 
and material evidence demonstrating that the Veteran's May 
1998 motor vehicle accident occurred in the line of duty and 
was not the result of willful misconduct.    
 
2.  Evidence received since the March 2006 rating decision 
raises a reasonable possibility of substantiating the 
Veteran's claim.

3.  The evidence of record shows that the Veteran's 
disabilities that resulted from a May 1998 motor vehicle 
accident were not incurred in the line of duty, but as a 
direct result of an act of willful misconduct.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that declined to reopen 
the claim for entitlement to service connection for residuals 
of a motor vehicle accident is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the March 2006 rating decision in 
relation to the Veteran's claim of entitlement to service 
connection for residuals of a motor vehicle accident is new 
and material, and, therefore, the claim may be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The March 2005 Physical Evaluation Board finding that the 
Veteran's residuals of a May 1998 motor vehicle accident were 
not the result of intentional misconduct or willful neglect 
is patently inconsistent with the facts and the requirements 
of laws administered by VA.

4.  The Veteran's disabilities that resulted from a May 1998 
motor vehicle accident were not incurred in the line of duty, 
but were the result of his own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.301 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in May 2005 and December 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id.  As discussed in more detail below, sufficient 
evidence is of record to grant the application to reopen the 
Veteran's claim.  Thus, any errors in complying with the 
notice or assistance requirements with respect to that matter 
are moot.   
 
The December 2007 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
In this case, the Board concludes an examination is not 
needed.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, the Veteran's 
claim fails because his current disabilities occurred as a 
result of an in-service May 1998 motor vehicle accident that 
was due to the Veteran's willful misconduct.  Under such 
circumstances, the Board finds that obtaining a VA 
examination or opinion is not necessary to decide this 
appeal.  38 C.F.R. § 3.159.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



New and Material Evidence 

The Veteran was involved in a motor vehicle accident in May 
1998, with resulting traumatic brain injury; dementia, 
secondary to traumatic brain injury; right C5, C6 
radiculopathy; dysarthria; multiple facial fractures; right 
humerus fracture; right femur fracture; and right first 
metacarpal fracture.  The Veteran asserts that the May 1998 
motor vehicle accident occurred in the line of duty and that 
he should be service connected for the resulting 
disabilities.      
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

The Veteran's claim of entitlement to service connection for 
residuals of an automobile accident were first denied in a 
December 1999 rating decision, which found that the motor 
vehicle accident and resulting injuries were due to the 
Veteran's abuse of alcohol, which constituted willful 
misconduct.  Most recently, a March 2006 rating decision 
refused to reopen the Veteran's claim of entitlement to 
service connection for residuals of a motor vehicle accident, 
finding the Veteran had failed to submit new and material 
evidence suggesting that the Veteran's May 1998 motor vehicle 
accident was not the result of willful misconduct.  The 
Veteran did not file a timely notice of disagreement (NOD) or 
otherwise indicate a desire to appeal the decision to the 
Board.  As no correspondence was received from the Veteran 
within the appeal period perfecting his appeal with respect 
to the issue of entitlement to service connection for 
residuals of a motor vehicle accident, therefore, the March 
2006 rating decision is final. 
 
At the time of the March 2006 rating decision, the record 
included January 1999 endorsements from the Veteran's 
battalion and base commanders that the Veteran's May 1998 
motor vehicle accident did not occur in the line of duty, but 
were the result of the Veteran's willful misconduct.  A 
November 1999 VA Administrative Decision also concluded that 
the Veteran's May 1998 motor vehicle accident was the result 
of the Veteran's own willful misconduct and did not occur in 
the line of duty.  The file also contained the Veteran's 
personnel file and investigation report of the May 1998 motor 
vehicle accident, which included results from blood tests 
showing the Veteran had a blood alcohol level of 0.119% at 
the scene of the accident and 0.04% 4.5 hours after the 
accident.    

Potentially relevant evidence received since the March 2006 
rating decision includes March 2005 findings of the military 
Physical Evaluation Board Proceedings that the Veteran's 
disability was permanent and not the result of intentional 
misconduct or willful neglect.  All board members concurred.     
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims he should be service connected for 
the residuals of the May 1998 motor vehicle accident.  
Moreover, the Veteran claims that the accident was not the 
result of willful misconduct and that it occurred in the line 
of duty.    
 
For evidence to be new and material in this matter, it would 
have to tend to show that the Veteran's May 1998 motor 
vehicle accident was not the result of willful misconduct and 
occurred in the line of duty.  The Board finds the evidence 
received since the March 2006 decision does.

The Board notes that the March 2005 Physical Evaluation Board 
Proceedings included a finding that the Veteran's residuals 
of his May 1998 motor vehicle accident were not the result of 
intentional misconduct or willful neglect.  Therefore, since 
March 2006, the newly submitted evidence includes a finding 
by a Physical Evaluation Board that the residuals of the 
Veteran's May 1998 motor vehicle accident were not the result 
of willful misconduct. 

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the findings of the March 2005 
Physical Evaluation Board Proceedings, at the very least, 
raise a reasonable possibility of substantiating the claim 
and constitute new and material evidence sufficient to reopen 
the Veteran's claim. 

Willful Misconduct

Having determined that the Veteran's claim is reopened, the 
Board must next determine whether it will be prejudicial to 
the Veteran for the Board to address the merits of the claim. 
 See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection without 
prejudicing the Veteran, because the RO essentially reopened 
and adjudicated the merits of the claim in the prior June 
2008 statement of the case.  Bernard v. Brown, 4 Vet. App. at 
394 (where Board proceeds to merits of a claim that the RO 
has not previously considered, the Board must determine 
whether such action prejudices the Veteran); see also 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Thus, the 
Board is addressing a question already considered by the RO.  
Therefore, there is no risk of prejudice to the Veteran. 
 Bernard, supra.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  No compensation 
shall be paid if the disability resulting from injury or 
disease in service is a result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1131 (West 2002).  Direct service connection may be granted 
only when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
Veteran's own willful misconduct.  38 C.F.R. § 3.301 (2009).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  An action will be 
willful misconduct if it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  However, a mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n) (2009).  A service 
department finding that injury, disease or death was not due 
to misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Id.

VA regulations state that no compensation shall be paid if a 
disability is the result of alcohol abuse.  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in the line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this 
regulation, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(m).  Furthermore, VA's General 
Counsel has ruled that direct service connection for a 
disability which results from a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
where, as here, the claim was filed after October 31, 1990.  
See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-
98, 63 Fed. Reg. 31263 (1998).

As noted above, the Veteran was involved in a motor vehicle 
accident in May 1998 on the island of Okinawa, Japan.  The 
military's accident investigation report indicates that the 
accident occurred in the early morning on a road on which the 
Veteran had driven multiple times, that was wet from rain, 
but had light traffic.  The evidence indicates the Veteran's 
car left its lane and hit an oncoming bus.  When the Japanese 
police and rescue staff arrived on scene, they took a sample 
of the Veteran's blood due to the strong smell of alcohol 
coming from his vehicle.  The Veteran suffered extensive 
injuries, as described above, and was removed to a local 
hospital.  The resulting blood test revealed a blood alcohol 
level of 0.119 percent.  A subsequent blood alcohol test 4.5 
hours after the first indicated a blood alcohol level of 0.04 
percent.  The investigation report noted that consultation 
with a representative of the Consolidated Substance Abuse 
Counseling Center indicated that, based on the Veteran's 
height and weight, his initial blood alcohol level indicated 
the consumption of approximately seven shots of 86 proof 
alcohol or seven beers within one hour; nine shots of 86 
proof alcohol or nine beers within two hours; or eleven shots 
of 86 proof alcohol or eleven beers within four hours of when 
the initial blood sample was taken.

Based on the foregoing, in January 1999, the commanding 
officer of the Veteran's battalion and the commanding general 
of the base both recommended that the injuries resulting from 
the May 1998 motor vehicle accident be found to not have been 
in the line of duty, but due to the Veteran's misconduct.  
The claims file does not indicate that a formal line of duty 
determination was made by the military.  Instead, in a 
November 1999 Administrative Decision the VA concluded that 
the Veteran's injuries sustained in the May 1998 motor 
vehicle accident were the result of his willful misconduct 
and not incurred in the line of duty for VA purposes under 
the provisions of 38 C.F.R. § 3.1(m) and (n).

In June 1999, the Veteran was placed on the Temporary 
Disability Retired list.  In March 2005, a military Physical 
Evaluation Board (PEB) changed the Veteran's status from 
temporary to permanent disability retirement and awarded a 60 
percent combined disability rating.  The PEB concluded that 
the Veteran's residuals from the May 1998 motor vehicle 
accident were not the result of intentional misconduct or 
willful neglect.  There was no rationale or basis for this 
determination provided.  All members concurred.

After a complete review of the claims file, the Board 
concludes that the residuals of the May 1998 motor vehicle 
accident were not incurred in the line of duty due to the 
Veteran's willful misconduct. 

Initially, the Board notes that a presumption of intoxication 
is created by VA Adjudication Procedure Manual, M21-1, Part 
IV, Chapter 11.04(c)(2), when a person's blood alcohol 
content (BAC) is "0.10" percent or more.  See also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  The 
federal government currently encourages states to adopt a BAC 
of .08 percent or greater as constituting a per se offense of 
driving while intoxicated.  See The Transportation Equity Act 
for the 21st Century (TEA 21), Pub. L. No. 105-178 (July 22, 
1998).  Because the Veteran's BAC was 0.119 percent, he was 
presumed to have been intoxicated at the time of the May 1998 
motor vehicle accident. 
 
The Veteran's willful misconduct was not the simple drinking 
of alcohol by itself.  Rather, his misconduct was the 
willingness to achieve a drunken state and, while still in 
this condition, to undertake the driving of an automobile, 
that he was physically and mentally unqualified to undertake 
because of alcohol.  See M21-1, Part IV, Chapter 11, § 
11.04(c); Forshey, supra.  The Veteran's actions in drinking 
alcohol before he got in his automobile showed his 
willingness to achieve a drunken state the day of the May 
1998 motor vehicle accident. 
 
Use of intoxicants may be considered in determining whether 
the Veteran's manner of operation of a vehicle was so 
unreasonable and dangerous as to constitute a wanton and 
reckless disregard of the probable consequences.  See M21-1, 
Part IV, Chapter 11, § 11.04(d).  Certainly, it was 
unreasonable and dangerous for the Veteran to drive an 
automobile while intoxicated.  As such, service connection 
for residuals of the May 1998 motor vehicle accident cannot 
be granted because they resulted from the Veteran's own 
willful misconduct and alcohol abuse.  38 U.S.C.A. § 105; 38 
C.F.R. § 3.301(c)(2).  

Because the May 1998 motor vehicle accident resulted from the 
Veteran's own willful misconduct and alcohol abuse, it could 
not have occurred in the line of duty.  An injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the Veteran's own willful misconduct or 
alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any injuries that occurred as a 
result of the May 1998 motor vehicle accident did not occur 
in the line of duty. 
 
The Board has considered the Veteran's argument, previously 
advanced, that it was speculation to conclude that the 
Veteran was intoxicated at the time of the accident.  
However, the blood samples taken at the scene of the accident 
and 4.5 hours after the accident clearly establish that the 
Veteran was intoxicated at the time of the accident, and such 
a finding supports the misconduct determination.

The Board has also considered the PEB finding that the 
Veteran's injuries were not the result of intentional 
misconduct or willful neglect.  This finding is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Initially the Board notes that the 
finding did not reference any basis for this determination.  
Furthermore, the Veteran's battalion and base commander both 
recommended that a line of duty determination be made that 
the Veteran's injuries were a result of willful misconduct 
and not in the line of duty.  Moreover, the military's 
accident examiner opined that the Veteran had been driving 
while intoxicated, had fallen asleep, and drifted into 
oncoming traffic.  The Veteran's BAC was 0.119 percent at the 
scene of the accident and 0.04 percent 4.5 hours after the 
accident.  Indeed, the entire accident investigation report 
indicates misconduct, including multiple violations of 
military regulations.  The PEB's finding that the Veteran's 
injuries were not due to his own misconduct is inconsistent 
with the facts and law.

Finally, the Board has considered the Veteran's 
representative's argument in a September 2008 letter that the 
previous final denials of the Veteran's claim should be 
granted based on clear and unmistakable error (CUE).  She 
argues the previous adjudications improperly denied the 
claims, as the RO failed to properly apply the standard that 
any in-service injuries should be presumed to have been 
incurred in the line of duty.  It is noteworthy, that the 
Veteran's representative's arguments do not amount to an 
allegation of CUE, despite the claim of clear and 
unmistakable error.  In Fugo v. Brown, 6 Vet. App. 40 (1993), 
the Court stated that CUE is a very specific and rare kind of 
error and if the Veteran wishes to reasonably raise CUE there 
must be "some degree of specificity as to what the alleged 
error is and, unless it is the kind of error...that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error."  Thus, as a threshold matter, the 
Veteran must plead CUE with sufficient particularity.  Id.  
The Court in Fugo also held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Id.  Here, it is clear the Veteran's representative never 
with any specificity alleged CUE with the past rating 
decisions.  Rather, the Veteran and his representative argue 
that the preponderance of the evidence does not support a 
finding of willful misconduct and, therefore, that service 
connection is warranted.  As discussed in the previous rating 
decisions, the November 1999 Administrative Decision, the 
Veteran's battalion and base commanders recommendations, the 
May 1998 motor vehicle accident investigation report all 
served to rebut the presumption that the May 1998 motor 
vehicle accident occurred in the line of duty.  In sum, the 
Veteran is not alleging the correct facts were not available 
to the adjudicators or that some other specific "error" was 
made.  Rather, the Veteran is merely disagreeing with the 
Board's analysis of the facts and weighing of the evidence.  
The Veteran's arguments simply do not amount to alleging CUE 
as to disturb the finality of any past unappealed rating 
decision. 
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a motor 
vehicle accident is reopened; the appeal is granted to this 
extent only.

Entitlement to service connection for residuals of a motor 
vehicle accident is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


